Citation Nr: 1606649	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-09 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for tension headaches.

3.  Entitlement to an increased rating for a low back strain, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for retropatellar pain syndrome, right knee, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for retropatellar pain syndrome, left knee, currently rated as 10 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to November 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

A March 2010 rating decision denied the issues presently in appellate status.  A notice of disagreement was received in October 2010; a statement of the case was issued in January 2014; and a substantive appeal was received in March 2014.   
However, the Board notes that the issues were originally on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2007; a statement of the case was issued in June 2007; and a substantive appeal was received in September 2007.  The RO received a February 2008 Statement in Support of the Claim (VA Form 21-4138) in which the representative at the time stated that the Veteran would like to drop the appeal.  The RO considered the appeal withdrawn.  The Veteran filed a November 2008 claim in which he stated that the claim was withdrawn without his authorization, and that the claim should have remained open.  In giving the benefit of the doubt to the Veteran, and in the absence of a written request to withdraw the original claims, the Board finds that the original claims were never properly withdrawn, and that the September 2006 rating decision never became final.  Consequently, the Veteran need not provide new and material evidence to support his service connection claims for GERD and for headaches.     

The Board notes that it is still not entirely clear whether the Veteran wishes to pursue his claims for GERD and for headaches.  In his March 2014 VA 9, he stated that "My diagnosis for Gastroesophageal reflux and tension headaches hold no merit for even me.  In fact these two items were never in dispute, and put in as a claim by myself.  Believe it or not these were added unbeknownst to me after I had visited the VA complaining about headaches.  Though I can't say either of these two are related, or even service connected (nor did I implore them as such); I will say that I was given the Omeprazole (reflux medication) as the result of the medications (which caused this effect) for my knees and back pain."

On the one hand, the Veteran states that he cannot say if the disabilities are service related, but then he stated that the GERD is the result of medications he is taking for service connected disabilities.  On one hand, he stated that the issues were "not in dispute" and that they were added "unbeknownst to me," on the other hand, he stated that they were "put in as a claim by myself."  Given the lack of clarity, the Board will adjudicate the issues.

The issue of entitlement to service connection for GERD as well as entitlement to increased ratings for service connected back and knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Chronic headaches were not manifested during the Veteran's active duty service or for many years after service, nor are they otherwise related to service. 


CONCLUSION OF LAW

The criteria for an award of service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In June 2006 and July 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his headaches.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of records fails to suggest that headaches, first reported many years post service, had their onset in service or are otherwise related thereto.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
The service treatment records fail to reflect any findings attributable to headaches.  The Board recognizes that there is no separation examination.  A March 1994 periodic examination yielded normal findings.

The first mention of headaches occurs in a March 2005 correspondence from the Veteran.  The Board notes that this is nearly ten years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, there has been no assertion by the Veteran that headaches have been continuous since service.  The Board finds no records of treatment for headaches.  The RO requested records from the Social Security Administration.  The records are located in the Virtual VA and they fail to reflect treatment or findings referable to headaches.  

The Veteran has suggested that the headaches may be secondary to his service connected back and knee disabilities.  However, he has offered no evidence to support the contention.  

The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology headaches as secondary to another service connected disability falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran admitted as much when he stated in his March 2014 VA 9 that "I can't say that either of these two are related, or even service connected."    

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312;  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a Veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the Veteran is not entitled to the benefit of the doubt) (internal quotations omitted).

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for headaches must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for headaches is denied.


REMAND

GERD

In the Veteran's March 2014 VA Form 9, he stated that GERD was caused or aggravated by medications that he is taking for his service connected disabilities (low back strain and bilateral retropatellar pain syndrome).  The Board finds that a VA examination and opinion are warranted for the purpose of determining the nature and etiology of the Veteran's GERD.

Back, knees

The Veteran's most recent VA examinations occurred more than six years ago (October 2009).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, in an October 2013 correspondence and in his March 2014 VA 9, the Veteran stated that his disabilities have worsened.  

The Board finds that new examinations are warranted to determine the current severity of the disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of his GERD.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include whether any disability was caused by medications taken for treatment of his other service connected disabilities (low back strain and bilateral retropatellar pain syndrome).  If not, is it at least as likely as not that any gastrointestinal disability has been aggravated (permanently worsened beyond its natural progression) as a result of by medications taken for treatment of his other service connected disabilities (low back strain and bilateral retropatellar pain syndrome).

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of low back strain and bilateral retropatellar pain syndrome.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
 
3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


